DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	A preamble is not accorded any patentable weight: where it merely recites structural elements that are not positively recited in the body of the claim (the structural elements are not referred back by the process limitations); and where the claim merely recites the purpose or the intended use of a claimed structure with respect to the unclaimed structure recited in the preamble.
The language used to describe the intended use of a device merely provides insight in understanding the operation of the device; or the environment in which the device may be used. The language does not add structural elements recited in the preamble to the device being claimed. An invention is defined by the listing of elements which follows the transitional phrase.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note: In this section of the office action, the examiner presents several notes in italic. The notes are generally directed towards the examiner’s claim interpretation and etc. These notes are not part of the 112(b) rejection. The examiner makes these notes for the purpose of clarifying the examiner's position for the 112(b) and the art rejections.
Regarding claim 1, it is unclear if applicant intends to positively claim: (a) a reagent bottle or (b) the reagent, as part of the claimed subject matter. 
The same applies to “a plurality/plural of reagent bottles” recited through out the claims. 
Claim 1 is drafted in a way that (a) and (b) are not required to be elements of the instant invention. While applicant may intend for (a) and (b) to be elements of the invention, there is no requirement for (a) and (b) to be elements of the instant invention/system. The elements (a) and (b) can be elements of a separate system(s) to which the claimed system is or may be operably connected to.
If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a) and (b) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed reagent bottle containing a reagent. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Claims do not positively set forth the “reagent bottle…” as part of the claimed subject matter. Therefore, any further references to the element were not given patentable weight even if those references further limit the unclaimed reagent bottle containing a reagent.
Note: The recited phrases in the claims, for instance: “to perform;” “to store;” “to carry;” “to make;” “to schedule;” “to select;” “to set;” “schedule…;” “to recognize;” “starts…;” “performs…;” “suspends…;” etc. are generally narrative and do not further structurally limit the claimed device. Claims are replete with narrative intended use phrases that do not further structurally define the claimed device.
As to claims 21 and 23, the phrases “to be…” are drafted as conditional/intended operation of the claimed device. Conditional operation and/ applicant’s intended function of the claimed device do not further structurally define the claimed device.
Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
Claims 17, 18, 29, and 31 are purely directed towards applicant’s intended function of the claimed device. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device.
Regarding claims 21-24, 29 and 30, the “when” clauses are unclear. It is not clear if the limitation following and/or preceding the phrases “when…” are part of the invention. The "when phrases” renders much of the claims/clauses optional. 
The examiner suggests applicant amend the limitations and recite, for instance: “in response to determining that...” instead of “when…” to positively set forth active process steps. 
Claim 20 is unclear. Claims 16 or 19 does not recite multiple reagent bottles. It bis unclear what is/are being referenced by the recitation: “… each of the reagent bottles…”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sarwar (US 20130280130).
Regarding claims 16-31, Sarwar discloses automatic analyzer (abstract), comprising:
an analysis system (figure 1) to perform measurement;
a reagent storage unit (feature 11, 20, par. 31-34) to store a reagent bottle containing the reagent;
a carriage device (feature 22, par. 34) to carry the reagent bottle to the reagent storage unit;
a reagent preparation unit (features 23) to make preparatory operations required before the reagent bottle is used; and
a control unit to schedule the preparatory operations by the reagent preparation unit and carriage operation by the carriage device such that the reagent bottle is carried to the reagent storage unit immediately after an operation accompanied with analysis by the analysis system is suspended or ends (par. 34).
As to claims 17 and 18, “the timing immediately after suspension or end of an operation accompanied is inherent or at least or obvious (See par. 34). 
Claims 19 and 20 related to the selection units to select scheduling with priority, see par. 40-41. 
Claims 21-24 related to a plurality of reagent bottles to be carried by the carriage device and the type of scheduling, see par. 34, 40-41 and figure 1. 
Claims 25, 26 and 31 related to different types of scheduling the transport/preparation of the reagent battles is known or rendered obvious by D1, par. 34, 40-41 and figure 1. 
Claim 27 related to a recognition unit to recognize the reagent bottle, see par. 32.
Claim 28 related to the preparation unit, see par.33; 
Claim 14 related to the suspension is known or rendered obvious by D1, par. 34;
Claim 30 related to the carriage device, see figure 1, features 22, 32.
Sarwar does not explicitly disclose that a sample and a reagent are each dispensed in the reaction vessel/bottle to be reacted and by which a liquid resulting from the reacted sample and reagent. 
The structural elements of the instant claims are disclosed.  The examiner respectfully submits that one skilled in the art would have been motivated to apply the scheduling protocol for the transported vessel/bottle disclosed by Sarwar to any sample per se, reagent per se; or combination of the sample and the reagent in any physical state (liquid, slurry, etc.). Instant claims are not limited to a sample and a reagent each dispensed in the reaction vessel/bottle to be reacted and by which a liquid resulting from the reacted sample and reagent. In addition, the modification does not compromise the operability of scheduling protocols disclosed by Sarwar. 
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/18/2022